               Case 3:21-cv-03013-SI Document 30 Filed 08/10/21 Page 1 of 7



 1   George C. Hutchinson, Esq. (SBN: 138735)
     LEGAL SOLUTIONS 2 U, APC
 2   18201 Von Karman, Suite 701
     Irvine, California 92616
 3   Telephone (855) 755-2928
     Facsimile (855) 755-2928
 4
     Attorneys for Defendant,
 5   BRANDREP, LLC
 6

 7                                   IN THE UNITED STATES DISTRICT COURT

 8                              FOR THE NORTHERN DISTRICT OF CALIFORNIA

 9

10         A1 ON TRACK SLIDING DOOR
11      REPAIR AND INSTALLATION, INC.,                    Case No. 3:21-cv-03013-SI
12      SYLVIA SCHICK, and DEBORAH
13      SCHICK, individually and on behalf of
14      all others similarly situated,
15                                                    DECLARATION OF DEMURRING
16                                   Plaintiffs,     OR MOVING PARTY IN SUPPORT
17                                                     OF AUTOMATIC EXTENSION
18                              v.
19

20         BRANDREP LLC, a Delaware limited
21      liability company,
22

23                                   Defendant.
24

25

26

27

28

                          DECLARATION OF DEMURRING OR MOVING PARTY
                              IN SUPPORT OF AUTOMATIC EXTENSION
             Case 3:21-cv-03013-SI Document 30 Filed 08/10/21 Page 2 of 7



 1

 2      BrandRep, LLC was served with a first amended complaint in the above titled action.

 3

 4      A responsive pleading is now due and both opposing counsel and our office as counsel for

 5   BrandRep, LLC have agreed to have a meet and confer on August 13, 2021 at 11:00 am regarding a

 6   demurrer and other subjects.

 7

 8                                               DECLARATION

 9

10      I intend to file a demurrer and/or a motion to strike on the pleadings in this action. Before I can do

11   so, I am required to meet and confer with the party who filed the pleading that I am responding to

12   before the date when the responsive pleading is due. We have not been able to meet and confer.

13   Therefore, on timely filing and serving a declaration that meets the requirements of Code of Civil

14   Procedure sections 430.41, 435.5, or 439, I am entitled to an automatic 30-day extension of time

15   within which to file a responsive pleading from the August 13, 2021 date. Attached to my

16   declaration as Exhibit A is the chain of emails which reflects opposing counsel’s agreement to a meet

17   and confer on the subject of demurrer and other items.

18

19      I declare under penalty of perjury under the laws of the State of California that the information

20   above is true and correct.

21

22      DATE: 08/10/2021                                 /s/ GEORGE C HUTCHINSON, ESQ

23                                                       George C Hutchinson, Esq., Declarant

24

25

26

27

28
                                                    ii
                       DECLARATION OF DEMURRING OR MOVING PARTY
                           IN SUPPORT OF AUTOMATIC EXTENSION
     Case 3:21-cv-03013-SI Document 30 Filed 08/10/21 Page 3 of 7



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25                                 EXHIBIT A

26

27

28
                                  iii
             DECLARATION OF DEMURRING OR MOVING PARTY
                 IN SUPPORT OF AUTOMATIC EXTENSION
                     Case 3:21-cv-03013-SI Document 30 Filed 08/10/21 Page 4 of 7


George C. Hutchinson, Esq.

From:                Taylor Smith <tsmith@woodrowpeluso.com>
Sent:                Wednesday, August 4, 2021 12:42 PM
To:                  LS2U - Ron Kort
Cc:                  George C. Hutchinson, Esq.; Rebecca Davis; Paralegal; Yasangi Edirisinghe; Dimuth Amaratunge;
                     Patrick Blair
Subject:             Re: A1 On Track v. BrandRep, LLC - Case No. 21-cv-03013-SI - Initial CMC and Revised Joint Report



Let's hold the call on August 13th at 11:00 am. Thanks.

On Wed, Aug 4, 2021 at 1:39 PM <rj@legalsolutions2u.com> wrote:

 Mr. Smith,



 I was asked to inform you that associate counsel on the case would like to also be on the call and is available on the 13th
 or 16th any time after 11:00 am PST. Which day and time works best for you?



 Ron

 Legal Coordinator




 From: Taylor Smith <tsmith@woodrowpeluso.com>
 Sent: Wednesday, August 4, 2021 10:26 AM
 To: George C. Hutchinson, Esq. <GCHutchinson@legalsolutions2u.com>
 Cc: LS2U ‐ Ron Kort <rj@legalsolutions2u.com>; Rebecca Davis <rebecca@lozeaudrury.com>; Paralegal
 <paralegal@legalsolutions2u.com>; Yasangi Edirisinghe <assistant@serendiblaw.com>; Dimuth Amaratunge
 <da@serendiblaw.com>; Patrick Blair <patblair@hotmail.com>
 Subject: Re: A1 On Track v. BrandRep, LLC ‐ Case No. 21‐cv‐03013‐SI ‐ Initial CMC and Revised Joint Report




 George,



 How does Monday work for a call?



 - Taylor



                                                             1
                  Case 3:21-cv-03013-SI Document 30 Filed 08/10/21 Page 5 of 7



On Tue, Aug 3, 2021 at 5:13 PM George C. Hutchinson, Esq. <GCHutchinson@legalsolutions2u.com> wrote:

 Mr. Smith,



 We previously agreed to have responsive pleadings set for tomorrow, but in light of the attached order of the court
 we may want to meet and confer over the following items:

     1.Demurrer – we believe that the case lacks merit sufficient to warrant a cause of action under the TCPA by your
         clients.
     2.Notice of Related Cases, relating this case to that of Jason Alan’s and Todd Friedman’s office
     3.Motion to Transfer Venue
     4.Joint Case Management Conference



 When are you free to discuss the above 4 items so that we may either dismiss this case, perhaps settle the case, or
 move forward with the above motions.



 George




 From: Taylor Smith <tsmith@woodrowpeluso.com>
 Sent: Monday, August 2, 2021 12:29 PM
 To: George C. Hutchinson, Esq. <GCHutchinson@legalsolutions2u.com>
 Cc: LS2U ‐ Ron Kort <rj@legalsolutions2u.com>; Rebecca Davis <rebecca@lozeaudrury.com>; Paralegal
 <paralegal@legalsolutions2u.com>; Yasangi Edirisinghe <assistant@serendiblaw.com>; Dimuth Amaratunge
 <da@serendiblaw.com>
 Subject: A1 On Track v. BrandRep, LLC ‐ Case No. 21‐cv‐03013‐SI ‐ Initial CMC and Revised Joint Report




 Counsel,



 In accordance with the Court's Order, attached please find a letter summarizing the Court's Orders
 during the July 30th case management conference. Please let me know when you are available to
 confer within the next two weeks.



 Thanks,

 Taylor
                                                           2
                 Case 3:21-cv-03013-SI Document 30 Filed 08/10/21 Page 6 of 7



 ‐‐

       Taylor T. Smith I Woodrow & Peluso LLC

       3900 East Mexico Avenue, Suite 300

       Denver, Colorado 80210
       (720) 907-7628 (direct)

       tsmith@woodrowpeluso.com l www.woodrowpeluso.com




       CONFIDENTIALITY AND LIABILITY FOR MISUSE. The information contained in this communication is
       the property of Woodrow & Peluso, LLC. It may be privileged, confidential, attorney work product, or
       otherwise exempt and is intended only for the individual to whom it was addressed and others who have
       been specifically authorized to receive it. If you have received this communication in error and are not an
       intended recipient, please notify Woodrow & Peluso, LLC immediately and do not read, copy, use, or
       disclose this e-mail to others, including its attachments. After notifying Woodrow & Peluso, LLC, please
       delete the e-mail.


       Pursuant to requirements related to practice before the U.S. Internal Revenue Service, any tax advice contained in this communication
       (including any attachments) is not intended to be used, and cannot be used, for purposes of (i) avoiding penalties imposed under the U.S.
       Internal Revenue Code or (ii) promoting, marketing or recommending to another person any tax-related matter.




‐‐

      Taylor T. Smith I Woodrow & Peluso LLC

      3900 East Mexico Avenue, Suite 300

      Denver, Colorado 80210
      (720) 907-7628 (direct)

      tsmith@woodrowpeluso.com l www.woodrowpeluso.com




      CONFIDENTIALITY AND LIABILITY FOR MISUSE. The information contained in this communication is the
      property of Woodrow & Peluso, LLC. It may be privileged, confidential, attorney work product, or otherwise
      exempt and is intended only for the individual to whom it was addressed and others who have been
      specifically authorized to receive it. If you have received this communication in error and are not an
      intended recipient, please notify Woodrow & Peluso, LLC immediately and do not read, copy, use, or
      disclose this e-mail to others, including its attachments. After notifying Woodrow & Peluso, LLC, please
      delete the e-mail.


      Pursuant to requirements related to practice before the U.S. Internal Revenue Service, any tax advice contained in this communication

                                                                      3
                 Case 3:21-cv-03013-SI Document 30 Filed 08/10/21 Page 7 of 7
      (including any attachments) is not intended to be used, and cannot be used, for purposes of (i) avoiding penalties imposed under the U.S.
      Internal Revenue Code or (ii) promoting, marketing or recommending to another person any tax-related matter.




‐‐

     Taylor T. Smith I Woodrow & Peluso LLC
     3900 East Mexico Avenue, Suite 300
     Denver, Colorado 80210
     (720) 907-7628 (direct)
     tsmith@woodrowpeluso.com l www.woodrowpeluso.com

     CONFIDENTIALITY AND LIABILITY FOR MISUSE. The information contained in this communication is the
     property of Woodrow & Peluso, LLC. It may be privileged, confidential, attorney work product, or otherwise
     exempt and is intended only for the individual to whom it was addressed and others who have been
     specifically authorized to receive it. If you have received this communication in error and are not an intended
     recipient, please notify Woodrow & Peluso, LLC immediately and do not read, copy, use, or disclose this e-
     mail to others, including its attachments. After notifying Woodrow & Peluso, LLC, please delete the e-mail.
     Pursuant to requirements related to practice before the U.S. Internal Revenue Service, any tax advice contained in this communication (including
     any attachments) is not intended to be used, and cannot be used, for purposes of (i) avoiding penalties imposed under the U.S. Internal Revenue
     Code or (ii) promoting, marketing or recommending to another person any tax-related matter.




                                                                       4
